 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONALD CANFIELD,                                   No. 2:18-CV-1092-DMC
12                        Plaintiff,
13            v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                        Defendants.
17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (ECF No. 1). Plaintiff alleges

20   Defendants violated his Eighth Amendment right against cruel and unusual punishment by failing

21   to provide him adequate medical care. Specifically, Plaintiff alleges that after Plaintiff fell and

22   suffered injury, Defendants delayed providing him a necessary medical treatment, ultimately

23   resulting in the amputation of part of his leg and his entire foot. Plaintiff also contends that he

24   received a prosthetic leg that did not fit him.

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                        I. SCREENING REQUIREMENT AND STANDARD

 2                  The Court is required to screen complaints brought by prisoners seeking relief

 3   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

 4   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

 5   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

 6   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 7                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 8   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 9   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

10   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

11   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

12   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

13   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

14   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

15   omitted).

16                  Prisoners proceeding pro se in civil rights actions are entitled to have their

17   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

18   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

19   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

20   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation
21   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

22   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

23   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

24   omitted); Moss, 572F.3d at 969.

25   ///

26   ///
27   ///

28
                                                         2
 1                                  II. PLAINTIFF’S ALLEGATIONS

 2                  Plaintiff has named five Defendants and Does 1-25. The five named Defendants

 3   are: (1) California Department of Corrections and Rehabilitation, (2) Dr. Narinder Saukhla, (3)

 4   Mr. J. Lewis, (4) Dr. Joseph Bick, and (5) Dr. Donald Mathis. Plaintiff contends that Defendants

 5   were deliberately indifferent in treating his medical needs. Plaintiff alleges that in 2014 he

 6   stumbled and slipped in the shower causing his bones to chip and resulting in substantial injury.

 7   As alleged in the complaint, the series of events that occurred after the fall included notice in

 8   July 2015 that Plaintiff would be transferred to a prison in San Diego where he would undergo

 9   surgery. Then it seems that Plaintiff was either transferred back to a prison in Tracy or remained

10   in Tracy, never having been transferred, and it is unclear from the pleadings whether the subject

11   surgery ever occurred. Plaintiff then contends he was transferred to a prison in Vacaville in

12   January 2015. It was there that Plaintiff’s foot and part of Plaintiff’s leg were amputated. At

13   some point between the incident and amputation Plaintiff alleges he informed multiple

14   individuals that he was in constant pain, that he could not walk or sleep due to the plain, and that

15   at some point Plaintiff’s foot and leg began to turn black. Plaintiff alleges despite his complaints

16   there was a substantial delay in treatment and that such delay ultimately led to the amputation of

17   his foot and part of his leg. Plaintiff further alleges in January 2017 he received a prosthetic limb

18   that was too long and caused him substantial pain. However, Plaintiff’s complaint is devoid of

19   allegations as to which Defendant(s) caused any of the alleged harm.

20
21                                            III. ANALYSIS

22                  The Federal Rules of Civil Procedure require complaints contain a “…short and

23   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

24   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Claims must be

25   stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

26   1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the complaint gives the
27   defendant fair notice of the plaintiff’s claim and the grounds upon which it rests. See Kimes v.

28   Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because a plaintiff must allege, with at least some
                                                        3
 1   degree of particularity, overt acts by specific defendants which support the claims, vague and

 2   conclusory allegations fail to satisfy this standard. Additionally, to survive screening, Plaintiff’s

 3   claims must be facially plausible, which requires sufficient factual detail to allow the Court to

 4   reasonably infer that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at

 5   678 (quotation marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir.

 6   2009).

 7                  Here, Plaintiff’s claims fail to meet the pleading standard. As a general matter

 8   Plaintiff fails to attribute any of the alleged violations to any of the Defendants. In other words,

 9   Plaintiff fails to specifically identify which Defendant(s) caused the alleged constitutional

10   violations. Plaintiff must identify the acts of specific defendants and connect those acts with the

11   alleged violation. See Kimes v. Stone, 84 F.3d at 1129. Plaintiff’s complaint simply states that

12   the Defendants generally violated his Eighth Amendment right. While in one instance the

13   Plaintiff charges that a single named Defendant violated his Eighth Amendment right, it is unclear

14   what action or inaction of that Defendant caused the alleged harm. In other words, in total,

15   Plaintiff’s complaint lacks necessary specificity. Plaintiff’s failure to allege with any degree of

16   particularity which overt acts by which defendant caused the constitutional violation renders

17   Plaintiff’s complaint inadequate. This, however, can be cured if Plaintiff can state with a degree

18   of particularity which defendant caused what harm.

19                  Further, considering plaintiff’s pro se status, the court will explain the legal

20   standards pertaining to medical treatment claims. Plaintiff should consider the following
21   standards if he reasserts this claim in an amended complaint that meets the pleading standard as

22   discussed above:

23                  The treatment a prisoner receives in prison and the conditions under which the

24   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

25   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

26   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts
27   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

28   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.
                                                        4
 1   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

 2   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

 3   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

 4   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

 5   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

 6   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

 7   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

 8   official must have a “sufficiently culpable mind.” See id.

 9                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

10   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

11   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

12   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

13   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant

14   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

15   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

16   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

17   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

18   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See

19   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

20                   The requirement of deliberate indifference is less stringent in medical needs cases
21   than in other Eighth Amendment contexts because the responsibility to provide inmates with

22   medical care does not generally conflict with competing penological concerns. See McGuckin,

23   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

24   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

25   1989). The complete denial of medical attention may constitute deliberate indifference. See

26   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical
27   treatment, or interference with medical treatment, may also constitute deliberate indifference. See

28   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate
                                                          5
 1   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

 2                  Negligence in diagnosing or treating a medical condition does not, however, give

 3   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

 4   difference of opinion between the prisoner and medical providers concerning the appropriate

 5   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,

 6   90 F.3d 330, 332 (9th Cir. 1996).

 7

 8                                IV. AMENDING THE COMPLAINT

 9                  Because it is possible that the deficiencies identified in this order may be cured by

10   amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the entire

11   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

12   informed that, as a general rule, an amended complaint supersedes the original complaint. See

13   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

14   amend, all claims alleged in the original complaint which are not alleged in the amended

15   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

16   plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make

17   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

18   complete in itself without reference to any prior pleading. See id.

19                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

20   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See
21   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

22   each named defendant is involved, and must set forth some affirmative link or connection

23   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

24   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

25                  Finally, plaintiff is warned that failure to file an amended complaint within the

26   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at
27   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

28   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).
                                                        6
 1   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

 2

 3                                            V. CONCLUSION

 4                   Accordingly, IT IS HEREBY ORDERED that:

 5                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

 6                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

 7   service of this order.

 8

 9

10   Dated: April 8, 2019
                                                             ____________________________________
11                                                           DENNIS M. COTA
12                                                           UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         7
